Filed:   January 19, 2007

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 05-1995
                             (CA-03-3370)


JENNIFER GILLIAM,

                                                Plaintiff - Appellant,

           versus



SOUTH CAROLINA DEPARTMENT OF JUVENILE
JUSTICE,

                                                 Defendant - Appellee.


                              O R D E R


     The court amends its opinion filed January 16, 2007, as

follows:

     On page 1, attorney information section, line 5 -- “Reyburn W.

Lominack, III” is added as counsel for Appellee.



                                          For the Court - By Direction



                                             /s/ Patricia S. Connor
                                                     Clerk
                              PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JENNIFER GILLIAM,                          
                    Plaintiff-Appellant,
                    v.
                                                    No. 05-1995
SOUTH CAROLINA DEPARTMENT OF
JUVENILE JUSTICE,
                 Defendant-Appellee.
                                           
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
           Joseph F. Anderson, Jr., Chief District Judge.
                            (CA-03-3370)

                         Argued: October 24, 2006

                         Decided: January 16, 2007

      Before WIDENER, KING, and SHEDD, Circuit Judges.



Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Widener and Judge Shedd joined.


                                COUNSEL

ARGUED: William Jacob Watkins, Jr., WOMBLE, CARLYLE,
SANDRIDGE & RICE, Greenville, South Carolina, as Amicus
Curiae Counsel Supporting Appellant. Shahin Vafai, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina, for Appellee. ON
BRIEF: Vance J. Bettis, Reyburn W. Lominack, III, GIGNILLIAT,
SAVITZ & BETTIS, Columbia, South Carolina, for Appellee.
2              GILLIAM v. S.C. DEP’T     OF   JUVENILE JUSTICE
                               OPINION

KING, Circuit Judge:

   Plaintiff Jennifer Gilliam appeals from the district court’s award of
summary judgment to defendant South Carolina Department of Juve-
nile Justice (the "SCDJJ") on her Title VII hostile work environment
claim. See Gilliam v. S.C. Dep’t of Juvenile Justice, No. 3:03-3370-
JFA (D.S.C. Aug. 10, 2005) (the "Opinion"). Gilliam contends on
appeal that the court erred in concluding that her claim was partially
time barred and in declining to apply the "continuing violation doc-
trine." We agree that the court erred in refusing to apply the continu-
ing violation doctrine. The award of summary judgment to the SCDJJ
must be affirmed, however, because Gilliam is nevertheless unable to
make a prima facie showing of a hostile work environment.

                                    I.

                                   A.

                                    1.

   Gilliam is an African-American woman who began work for the
SCDJJ as a Staff Nurse on April 15, 1995.1 As a Staff Nurse, she
rotated among the various campuses of the SCDJJ and was supervised
by Dr. Sandra Carnesale. In March of 1998, Gilliam was promoted to
Campus Nurse. In this position, she was supervised by George Bader
and was assigned to work exclusively at the Willow Lane campus of
the SCDJJ.

  When Gilliam worked at the Willow Lane campus, she was the
only African-American nurse at that facility. She contends that, from
March 1998 until August 31, 2001 (when she became unable to work
because of a disability), she was routinely harassed by Bader because
    1
   The facts underlying this appeal are presented in the light most favor-
able to Gilliam, as she is the non-moving party with respect to the sum-
mary judgment motion. See Seabulk Offshore, Ltd. v. Am. Home Assur.
Co., 377 F.3d 408, 418 (4th Cir. 2004). The facts are drawn from the
summary judgment record in the district court.
               GILLIAM v. S.C. DEP’T     OF   JUVENILE JUSTICE          3
of her race. Gilliam asserts that Bader continuously treated her differ-
ently than he treated the white nurses. Although Bader never made
racial comments or slurs to or about her, Gilliam testified by deposi-
tion that she could infer from Bader’s actions that he was discriminat-
ing against her. The alleged incidents of harassment are mainly
comprised of reprimands she received for tardiness and for work per-
formance. In her testimony, Gilliam made general statements about
Bader’s discriminatory treatment of her, but she described few spe-
cific incidents to support her claim. And, other than her own testi-
mony, Gilliam failed to forecast evidence that Bader had treated her
differently than the white nurses.

                                    2.

   Gilliam asserts that, beginning in 1998, Bader harassed her about
her work schedule and required that she turn in leave slips for the
time she missed when she was late for work. Under the SCDJJ’s writ-
ten policy on attendance and work hours, Gilliam’s shift ran from
7:00 a.m. to 3:00 p.m. On October 29, 1998, Bader wrote a memoran-
dum concerning Gilliam’s work schedule, explaining that it had been
revised to 7:30 a.m. to 4:00 p.m. to accommodate Gilliam’s need to
take her child to school. The memorandum noted, however, that Gil-
liam was still required to present leave slips for the deviations in her
schedule that had occurred prior to the October 29 schedule change.
The memorandum summarized that Gilliam, in arriving late to work,
had missed a total of 8 hours in August 1998, 21.75 hours in Septem-
ber, and 15.75 hours in October.

   When Gilliam was late for work, she sought to make up time by
staying late or skipping lunch. Instead of allowing Gilliam to make
up time in this manner, Bader required that she turn in leave slips for
the missed time.2 As a result, Gilliam was not credited with working
full shifts. She acknowledged that making up time by staying late or
  2
   From October through December 1998, Bader sent Gilliam several
memoranda asking her to sign her leave slips, which she failed to do. He
also asked her to explain in writing why she refused to sign the slips and
why she continued to be late for work. She did not respond to these
requests either. Eventually, Bader had Gilliam’s leave slips processed
without her signature.
4             GILLIAM v. S.C. DEP’T    OF   JUVENILE JUSTICE
skipping lunch contravened the SCDJJ’s written policy, but testified
that Bader had allowed white nurses to make up missed time in that
manner. Gilliam provided only one example, however, of such differ-
ential treatment. Gilliam asserted that two white nurses — Christy
Johnson and Bill Merritt — were not penalized, as she had been, for
failing to work a complete shift. She did not forecast evidence to sup-
port this allegation. In response to Gilliam’s testimony, the SCDJJ
proffered a reprimand Bader gave Merritt on December 16, 1998. In
an accompanying affidavit, Bader stated that after Merritt received
this reprimand, he came to work on time. Gilliam, on the other hand,
continued to be late for work, despite receiving several reprimands.

   After Bader altered Gilliam’s work shift to begin at 7:30 a.m., Gil-
liam still had problems getting to work on time. Gilliam explained
that she was unable to make it on time because she was not permitted
to drop her child off at school until 7:30 a.m. Gilliam again made the
general allegation that Bader allowed other nurses to arrive after 7:30
a.m. When asked for specifics at her deposition, she provided the
example of Bader allowing Suzanne Bretz, a white nurse, to begin her
shift at 8:00 a.m. so that she could get her child to school. Bader
explained, however, that Bretz was allowed to start late because she
was a lower level nurse than Gilliam. He could not change Gilliam’s
starting time to 8:00 a.m. because of her position as Campus Nurse.
Bader repeatedly advised Gilliam, both orally and in writing, that she
could start work at 8:00 a.m. if she returned to the position of Staff
Nurse. After arguing with Bader over her start time for months, Gil-
liam submitted a memo to Lawrence Eberlin (the Director of Nurs-
ing), Greg Cornell (the Director of Medical Services), and Bader,
seeking permission to report to work each day at 8:00 a.m. until Janu-
ary 8, 1999, when her son would begin attending a new school.
Because Gilliam could drop her son off earlier at the new school, she
could then be at work by 7:30 a.m. This request was approved.

                                  3.

   Gilliam next contends that, beginning in 1999, she was unjustly
reprimanded with respect to her work. Gilliam received several repri-
mands, approved by Eberlin, Bader’s supervisor, concerning prob-
lems with documentation of medications administered to juveniles.
Most of those reprimands occurred after Bader had inspected the Wil-
               GILLIAM v. S.C. DEP’T   OF   JUVENILE JUSTICE              5
low Lane campus. Gilliam contends that several of the reprimands
were for deficiencies in the 7:00 a.m. medications administration,
when she was not working. She testified that Bader also entered her
office on weekends to search for evidence of mistakes in her work.
Gilliam made the general allegation that white nurses were not repri-
manded for their work performance deficiencies. When asked for
detail, she provided the name of a white nurse who was not penalized
as Gilliam had been. The SCDJJ, however, had filed a reprimand
against that nurse.

   Gilliam next alleges that, in late 2000 and early 2001, Bader began
to harass her about her duty to stock and organize the medications at
Willow Lane. This duty was an additional responsibility Bader had
asked her to undertake. In response to a memorandum Bader sent her
on the deficiencies in her performance in this respect, Gilliam stated
that this assignment was "a forum for [her] to be frequently Ques-
tioned, Threatened, Criticized and Humiliated in front of my co-
workers, as well as a Stage for possible disciplinary action(s)." J.A.
307.3 Bader later removed the duty to stock and organize medications
from Gilliam’s list of responsibilities.4

   Aside from Gilliam’s testimony on Bader’s treatment of her, she
proffered the testimony of Williene Harrison, a retired African-
American nurse who worked in a different SCDJJ department, and
Jacques Reeves, a custodian for the SCDJJ. In her deposition, Harri-
son testified that she felt Bader treated her and Gilliam differently
than the white nurses and that he was overly critical of their work.
She also testified that she had seen and heard Bader question Gilliam
about her work duties in the presence of other nurses. She observed
that Bader’s tone of voice was unfriendly and that he did not similarly
question the white nurses. Reeves testified that he felt Bader treated
Gilliam differently than the white nurses at Willow Lane. He recalled
observing an incident in which Bader reprimanded Gilliam for laugh-
ing too loudly in the hallway. Reeves was uncertain if Bader had rep-
rimanded other nurses for also laughing loudly in the hallway.
  3
   Citations to "J.A. ___" refer to the Joint Appendix filed in this appeal.
  4
   The incidents relating to stocking and organizing medications
occurred prior to January 26, 2001.
6             GILLIAM v. S.C. DEP’T    OF   JUVENILE JUSTICE
                                  4.

   Bader’s harassment of Gilliam culminated in an alleged assault that
occurred on January 26, 2001. On that occasion, Bader entered Gil-
liam’s office with a memorandum indicating her reassignment to a
different department. Gilliam asked to make a copy of the memoran-
dum so that she could discuss it with her lawyer, but when she started
to the door Bader blocked her path. She tried to step around him, but
he grabbed her arm and pulled her back into the office. Bader then
took the memorandum from Gilliam and wrote a note on it, indicating
that Gilliam had "[r]efused to sign [the] paper." J.A. 212. At this
point, Gilliam cried out for help and some co-workers came to her
office. Gilliam retrieved the memorandum from Bader after the co-
workers arrived. She wrote her own note on it, stating that she "did
not refuse to sign[.] I wanted to make a copy first for my Attorney."
Id. She then made a copy of the memorandum. Gilliam reported the
incident to the SCDJJ’s Human Resources Department, the Deputy
Director of Rehabilitation Services, and the Director of Nursing. After
this incident, Gilliam was terrified of Bader and would often lock her
office door while at work. Bader did not speak to Gilliam for at least
a month after this incident.

   On May 21, 2001, Gilliam had a mental breakdown and was hospi-
talized. She was treated for stress, depression, and anxiety, which she
attributed to her work. Gilliam stated that, on August 31, 2001, after
she returned to work, Bader committed three specific acts of harass-
ment against her. First, Gilliam received a reprimand for two errors
in the administration of medications to juveniles. This reprimand was
given to her after an August 29, 2001, inspection by the state Depart-
ment of Health and Environmental Control found deficiencies in the
medication records of juveniles in Gilliam’s care (the "Inspection
Reprimand"). Gilliam acknowledged that she had erred in this regard,
but explained that she was distracted by a juvenile when the mistakes
occurred.

  Next, Gilliam received a reprimand for leaving work early on
August 29, 2001, without prior approval from a supervisor (the
"Leaving Early Reprimand"). Gilliam explained that she had an
appointment that afternoon that she needed to keep. She sought to ask
Bader and Eberlin for permission to leave, but neither was available.
               GILLIAM v. S.C. DEP’T    OF   JUVENILE JUSTICE          7
She then informed another employee that she was leaving early. Gil-
liam testified that white nurses were allowed to leave early without
being reprimanded. Finally, Bader informed Gilliam that he would be
moving into an office adjacent to hers, at the request of the facility’s
director (the "Bader Office Move"). Gilliam was hospitalized on the
day these three incidents occurred, and she did not return to work
after this hospitalization. She was administratively terminated by the
SCDJJ on February 25, 2002. Gilliam was eventually declared dis-
abled and is currently receiving disability benefits.

                                   B.

   On January 15, 2002, Gilliam filed charges of discrimination with
both the Equal Employment Opportunity Commission (the "EEOC")
and the South Carolina Human Affairs Commission, alleging discrim-
ination by the SCDJJ on the basis of race and disability. Both agen-
cies thereafter provided Gilliam with right to sue letters. Gilliam filed
this action against the SCDJJ on October 23, 2003, alleging, inter alia,
a Title VII claim for a race-based hostile work environment (the
"Claim").5

   The SCDJJ filed a motion for summary judgment in the district
court on November 5, 2004. The magistrate judge thereafter recom-
mended denying summary judgment on the Claim. See Gilliam v. S.C.
Dep’t of Juvenile Justice, No. 3:03-3370-17BC (D.S.C. May 6, 2005)
(the "Report and Recommendation").6 In its motion for summary
judgment, the SCDJJ maintained that the Claim was partially time
barred. In the alternative, the SCDJJ contended that Gilliam was
unable to make a prima facie showing of a hostile work environment
because the evidence failed to show that the actions about which she
complained were based on race. After assessing the record, the magis-
trate judge first concluded that the Claim was not partially time barred
and that the "continuing violation doctrine" applied. See Report and
   5
     Gilliam’s complaint also alleged claims for discrimination under the
Americans with Disabilities Act and for race-based disparate treatment
and constructive discharge under Title VII. These claims are not subject
to this appeal.
   6
     The Report and Recommendation of the Magistrate Judge, dated May
6, 2005, is found at J.A. 301-17.
8               GILLIAM v. S.C. DEP’T     OF   JUVENILE JUSTICE
Recommendation 13-14. He also concluded that, "[e]ven though the
evidence in the record is limited," it is sufficient to establish that
Bader’s actions were taken because of Gilliam’s race. Id. at 14. The
SCDJJ filed objections to the Report and Recommendation regarding
the Claim.

   By its Opinion of August 10, 2005, the district court rejected the
Report and Recommendation with regard to the Claim and granted
summary judgment to the SCDJJ. See Opinion 8.7 In its ruling, the
court first concluded that certain of the incidents underlying the Claim
were time barred and that they were not saved by the continuing vio-
lation doctrine. See id. at 7. The court determined, however, that the
three incidents of August 31, 2001, occurring within the 300-day
period before March 20, 2001, were not time barred. See id. at 5. It
then concluded that the evidence of the incidents of August 31, 2001,
failed to show that Bader took any of those acts because of Gilliam’s
race. See id. at 8. The court thus ruled that Gilliam had failed to make
a prima facie showing on the Claim and awarded summary judgment
to the SCDJJ. See id.

   Gilliam has timely appealed, and we possess jurisdiction pursuant
to 28 U.S.C. § 1291.

                                    II.

   We review de novo a district court’s award of summary judgment,
viewing the facts in the light most favorable to the non-moving party.
See Seabulk Offshore, Ltd. v. Am. Home Assur. Co., 377 F.3d 408,
418 (4th Cir. 2004). An award of summary judgment is only appropri-
ate "if the pleadings, depositions, answers to interrogatories, and
admissions on file, together with the affidavits, if any, show that there
is no genuine issue as to any material fact and that the moving party
is entitled to a judgment as a matter of law." Fed. R. Civ. P. 56(c).
Furthermore, we are entitled to affirm an award of summary judgment
on a ground different than that relied upon by the district court. See
Keller v. Prince George’s County, 923 F.2d 30, 32 (4th Cir. 1991)
("[T]he prevailing party may, of course, assert in a reviewing court
    7
     The Opinion of the district court is found at J.A. 334-41.
               GILLIAM v. S.C. DEP’T      OF   JUVENILE JUSTICE         9
any ground in support of his judgment, whether or not that ground
was relied upon or even considered by the trial court." (internal quota-
tion marks omitted)).

                                   III.

   We first address Gilliam’s contention that the district court erred
in concluding that the continuing violation doctrine does not apply to
the Claim. Because the court erred on this issue, we are obliged to
then address the substance of the Claim, viewing the evidence in the
proper context, to determine whether Gilliam has made a prima facie
showing of a race-based hostile work environment. As explained
below, she has failed to do so, and we therefore affirm summary judg-
ment to the SCDJJ on this alternative ground.

                                   A.

   Gilliam first contends that the district court erred in concluding that
the continuing violation doctrine does not apply to the Claim. In order
to pursue a Title VII claim, a plaintiff must first file an administrative
charge with the EEOC. See 42 U.S.C. § 2000e-5(e). Any subsequent
complaint in federal court can only be premised on acts of discrimina-
tion that occurred within the applicable limitations period. See id. Any
discrete acts of discrimination that occurred prior to the applicable
limitations period are procedurally barred and cannot be used as a
basis for recovery. See id. A 300-day limitations period applies when,
as here, the plaintiff has also filed her charge with her state’s employ-
ment discrimination agency. See id.; see also White v. BFI Waste
Servs., LLC, 375 F.3d 288, 292 (4th Cir. 2004). In this case, the 300-
day limitations period includes the period from March 20, 2001, to
January 15, 2002, as Gilliam filed her charge with the EEOC and her
state’s employment discrimination agency on January 15, 2002. Gil-
liam specifically relies on three incidents falling within the 300-day
period, each occurring on August 31, 2001: (1) the Inspection Repri-
mand, (2) the Leaving Early Reprimand, and (3) the Bader Office
Move (collectively the "August 31 Acts").

  If the continuing violation doctrine applies here, however, the
Claim could be supported by all of the alleged incidents of harass-
ment by Bader, including those occurring prior to March 20, 2001.
10            GILLIAM v. S.C. DEP’T   OF   JUVENILE JUSTICE
Under the doctrine, a hostile work environment claim "may appropri-
ately extend . . . to acts that occurred before the relevant limitations
period [if] the hostile work environment continued within the limita-
tions period as well." White, 375 F.3d at 293. Thus, if Gilliam has
shown that the August 31 Acts were a continuing part of discrimina-
tory activity that began prior to the limitations period, the Claim
would properly include incidents occurring prior to March 20, 2001.

   The district court ruled, however, that the continuing violation doc-
trine does not apply to the Claim. See Opinion 7. In assessing the doc-
trine’s applicability, the court examined each of the August 31 Acts
to determine whether any of them could "act as an anchor to conduct
that occurred prior to the 300-day statutory period." Id. at 5. It found
that none of the August 31 Acts contributed to a racially hostile work
environment because none of them, viewed in an isolated context,
constituted a Title VII violation. See id. at 5-7. Thus, the court ruled
that the continuing violation doctrine does not apply to the Claim. See
id. at 7.

   The district court was not without authority for its ruling on this
point. The problem with this precedent, however, is that it was out-
dated, as a result of the Supreme Court’s decision in National Rail-
road Passenger Corp. v. Morgan, 536 U.S. 101 (2002). For example,
we had recognized, prior to Morgan, that the continuing violation
doctrine is not applicable if an incident occurring within the 300-day
limitations period does not, viewed in isolation, constitute a Title VII
violation. See Tinsley v. First Union Nat’l Bank, 155 F.3d 435, 442-
43 (4th Cir. 1998) (concluding that there must be Title VII violation
within limitations period for continuing violation to apply); Beall v.
Abbott Labs., 130 F.3d 614, 620-21 (4th Cir. 1997) (concluding that
plaintiff cannot rely on incidents that occurred outside of limitations
period when nothing within limitations period amounted to Title VII
violation).

   The Supreme Court, however, in its Morgan decision in 2002,
explained the standards for applying the continuing violation doctrine
— undermining our earlier authority on this point — and instructed
that evidence of behavior occurring outside of the applicable limita-
tions period can be used to support a plaintiff’s hostile work environ-
ment claim. The Court held that "consideration of the entire scope of
               GILLIAM v. S.C. DEP’T    OF   JUVENILE JUSTICE             11
a hostile work environment claim, including behavior alleged outside
the statutory time period, is permissible for the purposes of assessing
liability, so long as an act contributing to that hostile environment
takes place within the statutory time period." Morgan, 536 U.S. at 105
(emphasis added). In characterizing hostile work environment claims,
the Morgan Court explicitly observed that "[t]he ‘unlawful employ-
ment practice’ . . . cannot be said to occur on any particular day. It
occurs over a series of days or perhaps years and, in direct contrast
to discrete acts, a single act of harassment may not be actionable on
its own." Id. at 115.8

   Gilliam maintains, on the basis of Morgan, that the district court
erred in its analysis of the continuing violation doctrine and that the
court should not have assessed the August 31 Acts in isolation. On the
contrary, she contends that the court should have assessed the entire
scope of the hostile work environment claim, including the forecast
evidence of incidents occurring prior to the limitations period, to
determine if any of the August 31 Acts had contributed to a hostile
work environment. See Jensen v. Potter, 435 F.3d 444, 450 (3d Cir.
2006) (concluding that it is "improper to isolate incidents of facially
neutral harassment and conclude, one by one, that each lacks the
required discriminatory animus"); Jensen v. Henderson, 315 F.3d
854, 859 (8th Cir. 2002) (concluding that "in light of the statement of
law in Morgan for hostile work environment claims, the district court
erred in concluding that Jensen needed to show a discrete act of dis-
crimination within the relevant time period and misconstrued the
nature of a continuing violation"). On the other hand, the SCDJJ
asserts that the district court was correct, and that, in order for Mor-
gan to be applicable here, at least one of the three August 31 Acts
must, viewed in isolation, be discriminatory in nature.
  8
   In comparison to a hostile work environment, the Court, on the other
hand, also ruled that the applicable statutory provision, § 2000e-5 of
Title 42, "precludes recovery [by a plaintiff] for discrete acts of discrimi-
nation or retaliation that occur outside the statutory time period." Mor-
gan, 536 U.S. at 105 (emphasis added). Examples of discrete acts
identified by the Court include "termination, failure to promote, denial
of transfer, [and] refusal to hire." Id. at 114. Gilliam has not alleged any
discrete acts as part of the Claim subject to this appeal.
12             GILLIAM v. S.C. DEP’T    OF   JUVENILE JUSTICE
   Contrary to the SCDJJ’s contention, Morgan explained that a hos-
tile work environment claim normally "occurs over a series of days
or perhaps years" and certain behavior may not alone constitute acts
of discrimination under Title VII. See 536 U.S. at 115. Under Mor-
gan, an incident falling within the applicable limitations period need
only, in order for the continuing violation doctrine to apply, have con-
tributed to the hostile work environment. See id. at 117. The district
court thus erred in assessing the August 31 Acts in isolation, seeking
to determine if any of them, standing alone, was discriminatory in
nature. See Potter, 435 F.3d at 450; Henderson, 315 F.3d at 859.
Under the continuing violation doctrine, none of the August 31 Acts
had to be discriminatory in and of itself. It was only necessary for one
of these acts to contribute to the behavior relating to the incidents that
occurred prior to the limitations period.

   In support of the Claim, Gilliam alleges three incidents that
occurred within the limitations period: (1) the Inspection Reprimand,
(2) the Leaving Early Reprimand, and (3) the Bader Office Move.
Because Gilliam testified that Bader reprimanded her several times
prior to the limitations period for deficiencies similar to those
involved in the August 31 Acts, each of these Acts may reasonably
be deemed to have been a continuing part of the discrimination Bader
allegedly carried out against Gilliam. Thus, we must assess the
August 31 Acts, as well as the entire scope of the Claim, including
behavior occurring prior to the limitations period, to determine if Gil-
liam made a prima facie showing of a racially-based hostile work
environment.

                                   B.

   Because the continuing violation doctrine frees Gilliam from rely-
ing only on the three August 31 Acts in support of the Claim, we must
directly address the issue of whether her evidence of a Title VII
racially-based hostile work environment is sufficient to survive sum-
mary judgment. The Opinion, however, did not evaluate the entire
scope of the Claim. See Opinion 7-8. Instead, it concluded, based on
the three August 31 Acts, that the Claim did not survive summary
judgment because the evidence failed to show that any of these Acts
was based on race. See id. at 8. Because our review of this ruling per-
mits us to affirm on grounds not relied on or fully addressed below,
               GILLIAM v. S.C. DEP’T   OF   JUVENILE JUSTICE          13
we will apply the applicable principles and assess the merits of the
Claim. See Keller v. Prince George’s County, 923 F.2d 30, 32 (4th
Cir. 1991).

   To survive summary judgment on the Claim, Gilliam is obliged to
"demonstrate that a reasonable jury could find [Bader’s] harassment
(1) unwelcome; (2) based on race; and (3) sufficiently severe or per-
vasive to alter the conditions of employment and create an abusive
atmosphere." Spriggs v. Diamond Auto Glass, 242 F.3d 179, 183-84
(4th Cir. 2001). In addition, she must show that there is some basis
for imposing liability on the SCDJJ. See id. at 184. The SCDJJ main-
tains that Gilliam cannot make a prima facie showing because she has
failed to prove that the non-time-barred incidents were based upon
race. To establish that harassment was based on race, Gilliam "must
show that ‘but for’ [her] race . . . , [she] would not have been the vic-
tim of the alleged discrimination." Causey v. Balog, 162 F.3d 795,
801 (4th Cir. 1998); see also Hawkins v. Pepsico, Inc., 203 F.3d 274,
281 (4th Cir. 2000) (concluding that personal disputes with supervi-
sor, without evidence that harassment was racial in nature, were not
enough to sustain summary judgment on hostile work environment
claim).

   Viewed in this context, we are obliged to affirm the award of sum-
mary judgment to the SCDJJ because, regardless of whether the court
properly considered the incidents that occurred prior to the limitations
period, Gilliam has not shown that her alleged harassment was based
upon race. First, she failed to present any direct evidence that Bader’s
conduct was motivated by racial animosity. Indeed, she testified that
Bader made no derogatory comments to her or others about her race.
Second, although Gilliam was entitled to show that Bader treated her
differently than similarly situated white nurses on the basis of race,
she has failed to do so. See Causey, 162 F.3d at 801-02 (concluding
that "conclusory statements, without specific evidentiary support, can-
not support an actionable claim for harassment"). Although Gilliam
made several general statements of dissimilar treatment, she provided
very few specifics. The few specific examples Gilliam did proffer
were not supported by any evidence other than her own general state-
ments, which often lacked detail.9 Such assertions, standing alone, are
  9
  In addition to her own testimony, Gilliam presented the evidence of
Williene Harrison, a retired African-American nurse who worked in a
14             GILLIAM v. S.C. DEP’T     OF   JUVENILE JUSTICE
insufficient to sustain an actionable Title VII claim. See Causey, 162
F.3d at 801-02. Finally, even if Bader disliked Gilliam and made her
job more stressful as a result, that fact, absent some independent evi-
dence of racial animosity, is not sufficient to establish a prima facie
claim. See Hawkins, 203 F.3d at 281 ("Even if [the employer] har-
bored some personal dislike of [the plaintiff] that made [the plain-
tiff’s] job more difficult or stressful, an employer is not required to
like his employees." (internal quotation marks omitted)). Thus, the
district court’s award of summary judgment to the SCDJJ must be
affirmed, in that Gilliam has failed to make a prima facie showing on
the Claim.

                                   IV.

  Pursuant to the foregoing, we affirm the district court’s award of
summary judgment to the SCDJJ.

                                                                 AFFIRMED

different department than Gilliam, and Jacques Reeves, a custodian at the
Willow Lane campus. Although both testified that they believed Gilliam
was treated differently by Bader, they failed to provide any specifics on
how Bader had used Gilliam’s race to treat her differently than similarly
situated white nurses. They gave unsupported, conclusory statements
only, and their testimony does not save Gilliam’s Claim. See Causey, 162
F.3d at 801-02; see also Wixson v. Dowagiac Nursing Home, 87 F.3d
164, 171 (6th Cir. 1996) (concluding that plaintiffs’ conclusory state-
ments as well as those of other witnesses were not enough to show that
plaintiffs, African national employees, were treated differently than other
similarly situated white American employees, because they were "made
in general, conclusory terms" with "names, times, and occasions" miss-
ing).